     Case 8:19-cv-02864-JSM-SPF Document 1-3 Filed 11/20/19 Page 1 of 4 PageID 55


Filing #97710813 .E-Filed 10/23/2019 08:07:51 AM.



                     IN THE CIRCUIT COURT FOR THE SIXTH JUDICIAL CIRCUIT
                             IN AND FOR PINELLAS COUNTY, FLORIDA
                                         CIVIL DIVISION

         ESTER GIANNULIS,

                Plaintiff,                               Case. Nti.

         V.

         COUNTRYSIDE SURGERY CENTER, LTD.,

                Defendant.


                              COMPLAINT AND DEMAND FOR JURY TRIAL

                Plaintiff. ESTER G1ANNULIS, by and through undersigned counsel, brings this action

         against Defendant, COUNTRYSIDE SURGERY CENTER, LTD., and in support states as

         Mows:

                                           JURISDICTION AND VENUE

                1.      This is an action for damages in excess of $15,000, exclusive of interest, fees, and

         costs, for violations of the Fair Labor Standards Act ("ELSA"), 29 U.S.C. § 201 et seq.

                        Venue is proper in Pinellas County. because all of the events giving rise to these

         claims occurred in this County.

                                                       PARTIES

                3.      Plaintiff is a resident of Pinellas County, Florida.

                4.      Defendant operates a surgical center in Clearwater. in Pinellas County, Florida.

                                            GENERAL ALLEGATIONS

                5.      Plaintiff has satisfied all conditions precedent, or they have been waived.

                6.      Plaintiff has hired the. undersigned attorneys and agreed to pay them a fee.

                7.      Plaintiff requests a jury trial for all issues so triable.
Case 8:19-cv-02864-JSM-SPF Document 1-3 Filed 11/20/19 Page 2 of 4 PageID 56




          8.     At all times material hereto. Plaintiff was "engaged in the production of goods"

   for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

   the individual coverage (lithe FLSA.

          9.      At all times material hereto, Plaintiff was an "employee" of Defendant within the

   meaning of the FLSA.

          10.     At all times material hereto, 'Defendant was an "employer" within the meaning of

   the FLSA, 29 U.S.C. § 203(d).

          11.     Defendant continues to be an "employer" within the meaning of the FLSA.

          12.     At all times material hereto. Defendant was and continues to be an enterprise

   engaged in the "providing of services for commerce" within the meaning of the FLSA, 29 U.S.C.

   §§ 203(r) and 203(s).

          13.     At all times relevant to this action. the annual gross sales volume of Defendant

   exceeded $500,000 per year.

          14.     At all times material hereto, the work performed by Plaintiff was directly essential

   to the business performed by Defendant.

                                                FACTS

          .15.    Plaintiff began working for Defendant as a Surgery Scheduler in September 2004,

   and she continues to be employed in this capacity.

           16.    At various times material hereto, Plaintiff worked hours in excess of forty (40)

   hours within a work week for Defendant, and she was entitled to be compensated for these

   overtime hours at a rate equal to one and one-half times her regular hourly rate.

           17.    Defendant failed to pay Plaintiff an overtime premium for all of the overtime

   .hours that she worked, in violation ()Idle FLSA.
Case 8:19-cv-02864-JSM-SPF Document 1-3 Filed 11/20/19 Page 3 of 4 PageID 57




          IS.     Defendant's actions were willful, and showed reckless disregard for the

   provisions of the FLSA.

                             COUNT 1— FLSA OVERTIME VIOLATION

          19.     Plaintiff realleges and readopts the allegations of paragraphs I through 18 of this

   Complaint, as though fully set forth herein.

          20.     During the statutory period, Plaintiff worked overtime, hours while employed by

   Defendant, and she was not compensated for all of these hours in accordance with the FLSA.

          21.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

   within the meaning of 29 U.S.0 § 255(a).

          22.     As a result of the foregoing, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff demands:

                  a)     Judgment against Defendant kw an amount equal to Plaintiff's unpaid

                         back wages at the applicable overtime rate;

                         Judgment against Defendant, stating that Defendant's violations of the

                         FLSA were willful;

                  c)      An amount equal to Plaintiffs overtime damages as liquidated damages;

                         To the extent liquidated damages are not awarded, an award of

                         prejudgment interest;

                  e)      A declaratory judgment that Defendant's practices as to Plaintiff were

                         unlawful, and a grant of equitable relief to Plaintiff;

                  0      All costs and attorney's fees incurred in prosecuting these claims: and


                  8.)    For such further relief as this Court deems just and equitable.




                                                  3
Case 8:19-cv-02864-JSM-SPF Document 1-3 Filed 11/20/19 Page 4 of 4 PageID 58




                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury as to all issues so triabje.

        Dated ihis;;,.,   4. ay of October, 2019.

                                                Respectfully submitted,



                                                CH RISTOP! t.11. J. SABA
                                                Florida Bar Nuniber: 0092016
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 North Florid Avenue, Suite 300
                                                Tampa, Florida 33602
                                                Main Number: 813-224P0431
                                                Direct Dial: 8 1.3-32.1 -408:6
                                                Facsimile: $1.3-2294712
                                                Email: esaba@wfclaw.dbm
                                                Email: lsoriappOwfolaw.com
                                                Attorneys for Plaintiff
